       Case 21-00180-ELG            Doc 32    Filed 08/13/21 Entered 08/13/21 10:41:15           Desc Main
                                             Document      Page 1 of 4
The order below is hereby signed.

Signed: August 13 2021




                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF COLUMBIA

        In re:                                                       Case No. 21-00180-ELG

                 Robert Lee James, Jr.,                              Chapter 13
                       Debtor.


                                          ORDER DISMISSING CASE

                 A petition commencing the above-captioned bankruptcy case was filed on July 6, 2021 by

        Robert Lee James, Jr. (the “Debtor”). This case is the Debtor’s fourth bankruptcy case filed pro

        se since 2019, each of which was dismissed without confirmation of a chapter 13 plan. On July 7,

        2021, the Clerk of Court issued Orders to the Debtor regarding missing documents and notices of

        deficient filings each with a cure date of July 14, 2021. The Debtor failed to cure his deficiencies,

        and on July 19, 2021 the Court entered its Order to File Required Documents and to Show Cause

        Why This Case Should Not Be Dismissed with Prejudice (ECF No. 22) (the “Show Cause Order”).

                 On July 26, 2021, the chapter 13 trustee filed a Response to the Show Cause Order, which

        for the first-time disclosed to the Court that in January 2020 the District of Columbia Superior

        Court (the “Superior Court”) appointed Causton Toney, Esq. as conservator for the Debtor (the

        “Conservator”). Under the Letters of Conservatorship appointing the Conservator and § 21-2066




                                                         1
Case 21-00180-ELG            Doc 32       Filed 08/13/21 Entered 08/13/21 10:41:15                     Desc Main
                                         Document      Page 2 of 4



of the District of Columbia Code, upon appointment of the Conservator, title to all property of the

Debtor vested in the Conservator as trustee. (ECF No. 30, Exhibit A, p. 2).

        On July 28, 2021, the Court held a hearing on the Show Cause Order at which the pro se

Debtor, the Conservator, and the chapter 13 trustee appeared. As an officer of the Court, the

Conservator presented further details and information to the Court regarding the scope and status

of his role as conservator including his efforts to craft and obtain approval of a debt repayment

plan for the Debtor in March 2021. Further, the Conservator advised the Court that his role was

recently expanded to serve as legal guardian of the Debtor with authority to make health care,

living, and similar decisions. Due to the conservatorship, an injunction is in place which prohibits

creditors from taking actions to collect from the Debtor while the Conservator completes the

financial repayment plan. The Conservator argued that due to the approved repayment plan, the

injunction, and his control of the Debtor’s assets, there would be no benefit to the Debtor from this

case proceeding, and it should be dismissed. The Debtor’s responsive arguments did not address

the merits of the Show Cause Order, the veracity of the Conservator’s representations, whether

this case should be dismissed, or any issues properly before this Court. Instead, the Debtor’s

argument centered on his objections to and dissatisfaction with the Superior Court’s orders, the

existence of the Conservator, and the actions of the Conservator – issues over which this Court has

no jurisdiction and will not consider. 1

        Upon the request of a party in interest, the Court may dismiss a case under chapter 13, for

cause, if it is in the best interest of creditors and the estate. See 11 U.S.C. § 1307(c). Section




1
 This case raises the issue of whether the Debtor – a legally protected individual under the conservatorship and
guardianship orders of the Superior Court – had the legal capacity to file the current bankruptcy petition. However,
because the Court finds that cause exists to dismiss this case under § 1307(c) of the Bankruptcy Code, the Court does
not have to reach the issue of the Debtor’s authority to file the petition.


                                                         2
Case 21-00180-ELG               Doc 32       Filed 08/13/21 Entered 08/13/21 10:41:15                      Desc Main
                                            Document      Page 3 of 4



1307(c) of the Bankruptcy Code 2 enumerates specific situations that constitute sufficient cause for

dismissal of a Chapter 13 case, but the list is not exhaustive. Marrama v. Citizens Bank, 549 U.S.

365, 373 (2007) (“§ 1307(c) provides that a Chapter 13 proceeding may be either dismissed or

converted to a Chapter 7 proceeding ‘for cause’ and includes a nonexclusive list of 10 causes

justifying that relief.”). A court of competent jurisdiction, after a hearing on the merits, ordered

that the appointment of a conservator over the Debtor’s assets and a guardian of the Debtor’s

interests was necessary and in the best interests of the Debtor and his creditors. The Conservator

has been in place in some capacity for over 19 months and a financial repayment plan including

the liquidation and distribution of the Debtor’s assets was approved in March 2021. Upon

completion of the repayment plan, the Debtor’s debts will be paid, and any remaining assets will

go toward the long-term care and benefit of the Debtor.

           There is no evidence that a chapter 13 case would be any benefit to the Debtor, his creditors,

or his estate given that his debts will be paid through the conservatorship proceeding. All the assets

and income of the Debtor are vested in, and/or under the control of the Conservator – there are no

assets with which the Debtor could propose or fund a chapter 13 plan of reorganization. Thus,

other than the Debtor’s desire to have this Court in some way review the existing Superior Court

orders, which the Court cannot do under the Rooker-Feldman doctrine, 3 there is no benefit to the



2
    Section references herein shall be to the Bankruptcy Code, unless otherwise indicated.
3
    In D.C. Healthcare Sys. v. District of Columbia, the District of Columbia Court of Appeals held:
           The Supreme Court has explained that the purpose of the Rooker-Feldman doctrine is to effectuate
           28 U.S.C. § 1257, which “‘vests authority to review a state court’s judgment solely in [the Supreme]
           Court.’“ Skinner v. Switzer, 562 U.S. 521, 532 (2011) (quoting Exxon Mobil Corp. v. Saudi Basic
           Indus. Corp., 544 U.S. 280, 292 (2005). As a consequence, “District Courts lack[] subject-matter
           jurisdiction over” a federal claim that seeks to review such a judgment. Id. at 531. The Supreme
           Court has repeatedly described the Rooker-Feldman doctrine as a “‘narrow’” one. Id. at 532 (quoting
           Exxon Mobil, 544 U.S. at 284). Indeed, the Court has found it applicable only twice: in the two cases
           that form its name, Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and D.C. Court of Appeals v.
           Feldman, 460 U.S. 462 (1983).
925 F.3d 481, 486 (2019).


                                                            3
Case 21-00180-ELG        Doc 32     Filed 08/13/21 Entered 08/13/21 10:41:15             Desc Main
                                   Document      Page 4 of 4



Debtor or creditors, nor ability of the Debtor to proceed in chapter 13. For these reasons, the Court

finds that cause exists to dismiss this case under § 1307(c). Alternatively, even if cause did not

exist to dismiss this case under § 1307(c), the Court would voluntarily abstain under 28 U.S.C. §

1334(c) and dismiss this case in comity and respect of the Superior Court conservatorship process.

       Therefore, for the reasons stated herein, it is hereby ORDERED, ADJUDGED, and

DECREED that

       1)      The Debtor’s case is DISMISSED.

                                    [Signed and dated above.]

Copies to: Debtor; Causton Toney; all creditors.




                                                   4
